Citation Nr: 1720828	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-39 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for chronic prolapse, status-post laminectomy (low back disability). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1997 to February 1998, and March 1998 to November 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009, rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board finds that a claim of entitlement to a TDIU has been raised by the Veteran and is part and parcel of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran last had a VA thoracolumbar spine examination in April 2009.  In September 2013, the Veteran was scheduled for a VA examination.  He was notified of the scheduled examination, however the mail was returned with the label "return to sender, attempted- not known unable to forward."  The VAMC then documented that the Veteran failed to report for the scheduled thoracolumbar spine examination.  A SSOC was issued in January 2014 that was also returned, with the label "return to sender, unable to forward."  

Although additional correspondence has been mailed to the same address of record and not returned, it remains unclear as to whether or not the Veteran was actually notified of his scheduled spine examination.  Furthermore, the Veteran and his representative have asserted that the Veteran's spine condition has worsened in severity since the 2009 examination.   

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the above, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  

The Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is critical.  The Veteran is also advised that failure to report for any scheduled VA examination will result in his claim being decided based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2016).

According to the October 2009 psycho-vocational evaluation, the Veteran last worked in February 2008.  He indicated from September 2007 to early-2009, he attended the Motorcycle Mechanics Institute; however, he did not complete the program as a result of his back pain and headaches.  These disabilities impacted his attendance.  SSA records indicate the Veteran has been in receipt of Social Security benefits since April 2010, primarily on account of his back condition, with the secondary reason being chronic brain syndrome.  The Veteran contends he has not engaged in substantially gainful activity since April 16, 2010.     

In a September 2010 statement, the Veteran asserted that his back and knee conditions interfere with his ability to work.  He went on to state that he is unable to work.  The Board finds the Veteran has raised a claim for TDIU.  See Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001) (once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  

Therefore, the Board finds that a remand is necessary so that the agency of original jurisdiction (AOJ) can provide appropriate notice, and any additional development that is deemed necessary, on that aspect of the appeal.

Also, there are outstanding VA treatment records from the VAMC, with the most recent record from 2010.  Ongoing VA medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file all ongoing federal treatment records. 

2.  Send the Veteran proper notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

3.  Schedule the Veteran for an examination to determine the extent of his service-connected low back disability.  The entire claims file, to include a copy of this REMAND must be made available to the examiner and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The AOJ should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected low back disability. 

The examiner should provide a complete rationale for any opinions provided.

4.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

